On Application for Rehearing.
PER CURIAM.
[3] It is contended by the learned counsel for defendant that the plaintiff, without having qualified as tutrix, is not authorized to collect the amount of the judgment rendered in favor of her child.
The district judge will take such precautions as are deemed necessary or proper to protect the interest of the child and to acquit the defendant of further liability before permitting the plaintiff to collect or execute the judgmeixt in favor of her child. And to enforce that protection the defendant may deposit the sum due to the child in the registry of the court, rule the parties into court, and be acquitted of further liability. The rehearing is denied.